DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,321,846 and US Patent No. 9,854,992 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double patenting rejections using these patents have been withdrawn.
Response to Arguments
Applicant’s amendments and associated arguments filed 3/29/2021 with respect to the 112(f) interpretations and related 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 112(f) interpretations and 112(a) and 112(b) rejections have been withdrawn. 
Applicant's amendments and associated arguments filed 3/29/2021 regarding the double patenting rejection using US Patent No. 8,388,546 have been fully considered but they are not persuasive. Applicant first argues that the patent discloses additional features that are not recited in the current claims. However, this is irrelevant. As long as all of the limitations in the current claims are taught by the prior art, the prior art reads on the claim. The claim would still be anticipated. Applicant additionally argues that the patent does not disclose “a control electrode designed for placement on a sternum of the patient over the xiphoid process.” Examiner respectfully disagrees. The current 
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
In this case, the claim merely requires a control electrode “designed for placement on a sternum of the patient over the xiphoid process.” Patented claim 1 recites “attaching a second electrode to the skin of the subject.” As such, this second electrode is clearly “designed for placement” on the skin of the subject at any point, including on a sternum of the patient over the xiphoid process. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The double patenting rejection using US Patent No. 8,388,546 is still considered proper.
Applicant's amendments and associated arguments filed 3/29/2021 regarding the 102 rejection using Grunwald have been fully considered but they are not persuasive. Applicant argues that the Grunwald does not disclose “a control electrode designed for placement on a sternum of the patient over the xiphoid process.” Examiner respectfully 
Again, the claim merely requires a control electrode “designed for placement on a sternum of the patient over the xiphoid process.” As admitted by the applicant, Grunwald discloses a plurality of skin/control electrodes RA, LA, LL. As such, any of these electrodes are clearly “designed for placement” on the skin of the subject at any point, including on a sternum of the patient over the xiphoid process. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The 102 rejection using Grunwald is still considered proper.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,388,546. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a control electrode, a catheter with a tip and equivalent functional language. The only difference is that the current claims require an “apparatus designed to” carry out the functional language. However, the specification makes clear that the “apparatus” “can be practically implemented in hardware and/or firmware and/or software with alternative but equivalent solutions” (par. 0097). The functional language in the patented claims would obviously be carried out by some form of hardware, firmware and/or software.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunwald (US 2010/0317981).
Regarding claims 1 and 2, Grunwald discloses a intravascular catheter navigation device wherein a control electrode(s) 410, 420, 425, 440, 445, 460, 465 is placed on the skin of the patient in a position that is on a sternum (electrodes 415, 435, 445, 475) or on a lower abdomen (reference electrodes 430, 450, 470) (see figures 4A-4D). While Grunwald does not explicitly disclose a catheter over the xiphoid process, all of the electrodes are considered “over the xiphoid process” as a result of being outside/above the body when the patient is lying down. In other words, when the patient is lying horizontally, the electrodes are placed on the skin of the patient and are clearly in a plane that is over any internal target location, especially the heart. Additionally, the claim does not actually require the electrode to be placed over the xiphoid process, merely that it is designed to be placed there, i.e., is of a size and shape that is capable of doing so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The electrodes of Grunwald are clearly designed to be placed anywhere on the skin of the patient, if so desired by a user.
Grunwald further discloses a catheter including a tip electrode (par. 0056-0062). As seen in figure 8, a reference signal 820 is obtained from the control electrode(s) for a reference location. By comparing the reference signal to a “navigation signal” 810 (calculated using the “attached electrode configuration” which includes both the control electrodes and the tip electrode) a current location of the intravascular catheter with respect to the control electrode can be determined and outputted (par. 0078-0079). As the position changes, the new position is determined and outputted, thus outputting a plurality of positions which allow the tip of the catheter to be navigated to an internal target location.
Regarding claim 4, the navigation signal can be found using the evenly weighted differences between the tip electrode and control electrode(s), as is known to calculate lead II in the ECG art (par. 0059).
Regarding claim 5, Grunwald clearly discloses the use of “Autocorrelation” on the detected ECG waveforms. This is inherently equivalent to "cross-correlation over several successive periods" as claimed. Autocorrelation, also known as serial correlation or cross-autocorrelation, is the cross-correlation of a signal with itself at different points in time (that is what the cross stands for). Informally, it is the similarity between observations as a function of the time lag between them.
Regarding claim 10, electrically conductive solution injected in the catheter is used to electrically connect the tip electrode to the device (par. 0051).
Allowable Subject Matter
Claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792